Citation Nr: 1735136	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-40 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation benefits in excess of $1,520.51 per month.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.  The Veteran died in March 2015, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        an April 2015 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Board remanded this matter to comply with the appellant's request for a Board hearing.  In May 2017, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge. A transcript
of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

1.  At the time of the Veteran's death in March 2015, his combined service-connected disability rating had been 100 percent since August 2002.

2.  In April 2015, the appellant, the Veteran's surviving spouse with no dependents, was awarded dependency and indemnity compensation (DIC) benefits in the amount of $1,520.51.



CONCLUSION OF LAW

The legal criteria for DIC benefits in excess of $1,520.51 per month are not met.  38 U.S.C.A.  §§ 1311(a) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the appellant of the information and evidence necessary to substantiate her claim and to assist her in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, when the law, and not the evidence, is dispositive, as in this case, VA's duties to notify and assist the appellant in the development of his claim are not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (notice and duty to assist requirements are not applicable where it could not affect a pending matter and could have no application as a matter of law).

The Veteran passed away in March 2015.  At the time of his death, his combined service-connected disability rating had been 100 percent since August 2002.

In April 2015, the appellant, the Veteran's surviving spouse with no dependents, was awarded DIC benefits in the amount of $1,520.51.  The appellant essentially contends that this amount should have received monetary benefits because she served as the Veteran's caregiver prior to his death.  In essence, she asserts that she should have received payment for being the Veteran's caregiver prior to his death.


Pursuant to the 38 U.S.C.A. §1311(a)(1), the basic monthly rate for DIC benefits for a surviving spouse was $1,254.19, effective from December 1, 2014.  See 38 U.S.C.A. § 1311(a)(1).  An additional $266.32 is then added to the basic monthly rate if at the time of the Veteran's death, such as here, he was in receipt of or entitled to receive compensation for a service-connected disability rated total disabling for a continuous period of at least 8 years immediately preceding death and the surviving spouse was married to the Veteran for those same 8 years.  See 38 U.S.C.A. § 1311(a)(2).  The 
appellant does not contend and the evidence does not reflect that the appellant requires aid and attendance or is housebound.  Thus, an additional allowance based on such is not warranted.  38 U.S.C.A. § 1311(c), (d).  Nor does the appellant contend she has dependent children of the Veteran.  38 U.S.C.A. § 1311(b).  Thus, the appellant is shown to be entitled to $1,520.51, and no more.

The Board is sympathetic to the appellant's argument that the Veteran had been receiving higher VA compensation benefits prior to his death and that she served    as his caregiver.  Unfortunately, the law does not permit additional DIC benefits under the appellant's current circumstances.  Any additional DIC benefits must be authorized by statute, regardless of extenuating circumstances or claims of fairness.  Office of Personnel Management v.  Richmond, 496 U.S. 414, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); McTighe v. Brown, 7 Vet. App. 29 (1994); Harvey v. Brown, 6 Vet. App. 416 (1994).  

The Board does not have the authority to grant claims on an equitable basis 
and is bound strictly by the rates provided by 38 U.S.C.A. § 1311.  Accordingly, notwithstanding any extenuating circumstances or claims of fairness, the Board must apply the relevant law.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the appellant's claim can be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

Entitlement to DIC benefits in excess of $1,520.51 per month is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


